
	
		II
		109th CONGRESS
		2d Session
		S. 3478
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2006
			Mr. Bond (for himself
			 and Mr. Talent) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act relating to the
		  statute of limitations that applies to certain claims.
	
	
		1.Short titleThis Act may be cited as the
			 Easement Owners Fair Compensation
			 Claims Act of 2006.
		2.Claims against
			 United States for interim use of rights-of-way
			(a)Amendment to
			 National Trails System ActSection 8(d) of the National Trails
			 System Act (16 U.S.C. 1247(d)) is amended—
				(1)by striking
			 The Secretary of Transportation and inserting (1) The
			 Secretary of Transportation; and
				(2)by adding at the
			 end the following:
					
						(2)In any action brought against the United
				States, by the owner of property that is subject to a railroad right-of-way and
				to interim use described in paragraph (1), for damages sustained by reason of
				paragraph (1), the claim for damages shall not be deemed to first accrue for
				purposes of the limitations period prescribed by section 2501 of title 28,
				United States Code, before the date on which—
							(A)the State, political subdivision, or
				qualified private organization has, by written agreement, assumed full
				responsibility for such right-of-way and interim use under paragraph (1);
				and
							(B)the railroad has in writing conveyed
				an interest in such right of way to such State, political subdivision, or
				qualified private organization, by donation, transfer, lease, sale, or
				otherwise.
							.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of the enactment of this Act and shall apply to any civil action
			 pending on, or commenced on or after, such date of enactment.
				(2)Prior orders
			 vacated upon requestAny
			 order that—
					(A)was entered,
			 before the date of the enactment of this Act, by a court in a case pending on
			 such date of enactment, and
					(B)is inconsistent
			 with the amendments made by subsection (a),
					shall be
			 vacated by the court if, not later than 1 year after such date of enactment, a
			 party to the case or the party’s successor in interest files with the court a
			 request for such relief.(c)Review by Court
			 of Federal Claims
				(1)Review of
			 certain claimsNotwithstanding any other provision of law, the
			 United States Court of Federal Claims shall review on the merits, without
			 regard to the defense of res judicata or collateral estoppel, any claim
			 that—
					(A)was brought against the United States, by
			 the owner of property that is subject to a railroad right-of-way and to interim
			 use described in paragraph (1) of section 8(d) of the National Trails System
			 Act, for damages sustained by reason of such section 8(d),
					(B)was dismissed,
			 before the enactment of this Act, for not being brought within the time period
			 provided under section 2501 of title 28, United States Code, and
					(C)would have been
			 considered to have been brought in a timely manner if the amendments made by
			 subsection (a) had been in effect when the claim was brought,
					if the
			 claimant applies to the court for such review not later than 60 days after the
			 date of the enactment of this Act.(2)Action by the
			 courtIn reviewing a claim
			 under paragraph (1), the Court of Federal Claims shall receive and consider any
			 additional evidence, including oral testimony, that any party may wish to
			 provide on the issue of a taking of property without due process of law, and
			 shall determine the issues de novo.
				
